Citation Nr: 0535191	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-10 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for right 
lower extremity neuritis.

2.  Entitlement to a disability rating in excess of 
10 percent for a skin graft donor site scar on the right leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
August 1945.

These matters come to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal was previously before the Board in December 2003, 
at which time the Board remanded the case for additional 
development.  That development has been completed and the 
case returned to the Board for further appellate 
consideration.

In his June 2005 written arguments the veteran's 
representative raised the issue of entitlement to a 
compensable rating for the skin graft donor site scar on the 
anterior right thigh.  The RO has not yet addressed that 
issue, and the issue is referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board does not have jurisdiction of an issue not yet 
adjudicated by the RO).


FINDINGS OF FACT

1.  The RO has given the veteran all required notice and 
fulfilled the duty to assist him in developing his claim.

2.  The neuritis in the right lower leg is manifested by 
pain, numbness, and tingling in the lower leg, productive of 
no more than mild disability.

3.  The donor site scar on the right leg is primarily 
superficial, painful on examination, 42 square centimeters in 
size, and productive of no limitation in function of the 
right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
neuritis in the right lower leg are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.120, 4.123, 
4.124a, Diagnostic Code 8521 (2005).

2.  The criteria for a disability rating in excess of 
10 percent for a skin graft donor site scar on the right leg 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2000); 38 C.F.R. 
§§ 4.1, 4.118, Diagnostic Codes 7802-7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in September 2001 and July 
2004 by informing him of the evidence required to establish 
entitlement to higher ratings.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform him of 
the evidence he was responsible for submitting, and what 
evidence VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the VA treatment records the veteran 
identified, and provided him VA medical examinations in 
October 2001 and March 2004.  The veteran has not indicated 
the existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  See 
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2005).

In the December 2003 remand the Board instructed the RO to 
develop any current treatment records pertaining to the 
claimed disability, to provide the veteran a VA examination, 
and to readjudicate the claim for an increased rating by 
considering any new evidence and the applicability of an 
extra-schedular rating.  The RO obtained the veteran's 
current treatment records and provided him a medical 
examination in March 2004.  The RO readjudicated the merits 
of the claim in an April 2005 supplemental statement of the 
case, but did not address the issue of whether an extra-
schedular rating is warranted.

Normally, the veteran is entitled to compliance with the 
Board's remand instructions as a matter of law.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The veteran's 
representative has asserted that an additional remand is 
required because the RO failed to consider the applicability 
of an extra-schedular rating.  A review of the evidence, 
including the veteran's statements, does not reveal, however, 
that the scar on the right leg or the neuritis has resulted 
in any hospitalizations.  In addition, the evidence does not 
indicate that the scar or neuritis has resulted in any 
interference with employment, in that the veteran is 82 years 
of age and has been retired from employment for many years.  
See 38 C.F.R. § 3.321(b) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "an error below, whether procedural or 
substantive, is prejudicial when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103, 116 (2005), motion for review en banc denied (May 
27, 2005).  The Board finds that by obtaining the current 
treatment records and providing the VA examination the RO 
substantially complied with the remand instructions, and that 
failure to address the issue of entitlement to an extra-
schedular rating is not prejudicial to the veteran because 
such failure does not affect the essential fairness of the 
adjudication.  
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Subsequent to the initiation of the veteran's claim, the 
regulations pertaining to the evaluation of scars were 
revised effective August 30, 2002.  See Schedule for Rating 
Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005)).  VA's General Counsel 
has held that where a law or regulation changes during the 
pendency of an appeal, the Board should first determine which 
version of the law or regulation is more favorable to the 
veteran.  If application of the revised regulation results in 
a higher rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation.  See 38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-00.

The RO applied the original version of the rating criteria in 
the February 2002 denial of an increased rating.  The RO 
considered the revised criteria in an April 2005 supplemental 
statement of the case.  The veteran was then given the 
opportunity to submit evidence and argument in response.  The 
Board finds, therefore, that it can consider the original and 
revised version of the rating criteria without prejudice to 
him.  See Bernard v Brown, 4 Vet. App. 384 (1993) (the Board 
is precluded from considering new law that the RO has not 
previously applied, unless such consideration is not 
prejudicial).

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicated that other scars were to be evaluated based 
on the limitation of function of the part affected.  
38 C.F.R. § 4.118 (2000).

Pursuant to the revised Rating Schedule, Diagnostic Code 7801 
indicates that a 10 percent rating is applicable for a scar 
not on the head, face, or neck that is deep (associated with 
underlying soft tissue damage) or that causes limited motion, 
if the scar exceeds 39 square centimeters (sq. cm.).  That 
diagnostic code provides a 20 percent rating if the scar 
exceeds 77 sq. cm.  A maximum 10 percent rating is applicable 
under Diagnostic Code 7802 for a scar other than on the head, 
face, or neck that is superficial and does not cause limited 
motion, if the area of the scar is 929 sq. cm. or greater.  
The revised Diagnostic Code 7803 provides a 10 percent rating 
for superficial scars that are unstable, and the revised 
Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Other scars are to be rated based on limitation of function 
of the part affected under Diagnostic Code 7805.  38 C.F.R. 
§ 4.118 (2005).

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 
4.124a (2005).

Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2005).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Factual Background

The evidence shows that the veteran received an accidental 
gunshot wound to the left foot while in service.  Due to 
recurrent osteomyelitis in the foot, in April 1949 a pedicle 
full-thickness skin graft was taken from the right medial 
lower leg to cover deteriorated skin on the left foot.  A 
partial-thickness skin graft was, at the same time, taken 
from the right anterior thigh to cover the full-thickness 
skin graft taken from the right lower leg.  Service 
connection for a donor site skin graft scar on the right leg 
has been in effect since April 1949.  Although the RO did not 
specify the location of the scar in the description of the 
service-connected disability, the rating decision indicates 
that the scar was located on the right lower leg.

VA treatment records show that in 1979 the veteran began 
complaining of pain in the area of the donor site scar on the 
right lower leg.  Examination in August 1979 resulted in the 
conclusion that the pain could be due to neuromas under the 
existing scar tissue.  In a January 1980 rating decision the 
RO increased the rating for the skin graft scar on the right 
leg from zero to 10 percent under Diagnostic Code 7804, based 
on the evidence of a painful scar.  The 10 percent rating has 
been in effect since then, and is a protected rating.  See 
38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951 (2005).

VA treatment records and multiple VA examinations document 
the veteran's continuing complaint of pain in the right lower 
extremity, including pain in the donor site scar below the 
right knee.  The treatment records and examination reports 
are silent for any complaints or clinical findings regarding 
the scar on the right anterior thigh.  In addition to the 
donor site scars, the medical records show that he has 
chondrocalcinosis (pseudogout) of the right knee with 
secondary severe three-compartment degenerative joint 
disease; a prominent spur on the right calcaneus; and a 
hallux valgus deformity, pes planus, degenerative joint 
disease, and posterior tibial tendonitis of the right foot.  
Service connection has not been established for the 
additional disabilities in the right lower extremity.

In May 2001 the veteran reported an increase in leg pain over 
the previous two to three months, which was normally in the 
area of the donor site scar on the lower leg.  He stated that 
the pain was then spreading down the leg into the great toe, 
and was aggravated by walking.  He also reported numbness and 
tingling in the area below the scar.  On examination there 
was numbness and pain on compression of the scar and tingling 
on the dorsum of the foot, but no calf tenderness.

He underwent a neurologic evaluation in July 2001, and again 
complained of pain in the right lower leg that radiated into 
the right foot.  Examination at that time showed no objective 
evidence of a neurologic deficit.

The RO provided him a VA medical examination in October 2001, 
during which he reported having pain and numbness from the 
scar down the front of the right leg to the foot.  The 
examiner referenced the July 2001 treatment record showing a 
normal neurologic examination with no evidence of numbness or 
tingling in the extremities.  Examination in October 2001 
showed decreased sensation in the area of the scar and down 
the right lower leg, but was otherwise normal.  The 
examination resulted in a diagnosis of right lower leg 
neuritis, with pain and paresthesias, which the examiner 
found to be related to the prior skin graft.  

In the February 2002 rating decision here on appeal, the RO 
revised the definition of the service-connected disability to 
include neuritis.  The RO also revised the diagnostic codes 
under which the disability was rated (Diagnostic Code 7804) 
to include a parallel citation to Diagnostic Code 8620 for 
neuritis of the sciatic nerve.  See 38 C.F.R. § 4.124a 
(2005).  The RO continued the 10 percent rating that had 
previously been assigned under Diagnostic Code 7804.

The veteran underwent a neurologic evaluation in March 2002 
due to pain in the right leg near the skin graft donor site.  
The examiner noted the history of a skin graft from the right 
lower leg, and the veteran's complaint of pain and tingling 
in the area of the skin graft and into the right foot that 
had increased in severity over the previous several months.  
Examination revealed decreased sensation to light touch and 
vibration in the area of the scar, and increased sensitivity 
to touch in multiple areas on the right lower leg.  Deep 
tendon reflexes were equal on the right and left, and there 
was no erythema or swelling.  The examiner described the scar 
as well healed, but found that the veteran described a 
neuropathic-type pain in the right lower leg.

When evaluated in the Orthopedic Clinic in May 2002, the 
veteran denied any weakness, numbness, or tingling in the 
lower extremities.  On examination, motor strength in the 
lower extremities was 5/5, and sensation was intact from the 
L5-S1 area.  His complaint of pain in the right foot at that 
time was attributed to hallux valgus and degenerative changes 
in the foot.

The RO provided the veteran an additional medical examination 
in March 2004, during which he reported having pain in the 
right calf that was "8" or "9" on a scale of 1-10.  In 
addition, certain areas were very sensitive to touch.  He 
denied any numbness, tingling, drainage, or ulceration.  The 
examiner noted that the veteran was able to walk without any 
abnormality in his gait.

On examination the examiner described a scar on the right 
anterior thigh that was 8.5 cm. by 7.0 cm. (59.5 sq. cm.) 
from the split-graft donor site.  The examiner also described 
three scars establishing the triangular-shaped area from 
which the full-thickness graft was taken below the right 
knee.  That area was roughly 14 cm. by 6 cm. by 10 cm. (no 
more than 42 sq. cm.).  The three scars included two 
depressions that were each approximately two millimeters 
(mm.) deep.  The tissue at the angles of the triangle was 
adherent.  On one edge of the triangle there was a soft, very 
tender five mm. mass.  The scars forming the triangle were 
tender to touch, but quite stable and without ulceration or 
breakdown of the skin.  The scarred area within the triangle 
was very superficial, although the individual scars, where 
they intersected, were deeper (the 2 mm. depressions 
described above).  The examiner determined, however, that 
none of the scarring involved any damage to the underlying 
tissue.  There was no inflammation, keloids, or edema.  The 
grafted skin within the triangle was flexible, but less 
flexible over the actual scars.  

There was no evidence of footdrop, with normal range of 
motion of the foot, and there was good capillary refill and 
normal pulses in the right foot.  Although range of motion of 
the knee was limited to 90 degrees of flexion and -20 degrees 
of full extension, the examiner found that the limitation of 
motion was due to the osteoarthritis in the knee, not the 
scars.  The examiner found that the veteran's complaint of 
pain in the right lower extremity was not due to the scar or 
neuritis, and that due to its location any pain the veteran 
experienced was not related to the sciatic nerve.

The VA treatment records indicate that the scar on the right 
calf was evaluated in April 2004 regarding the small, tender 
mass within the scar.  That evaluation resulted in the 
conclusion that the mass was secondary to skin contractures 
due to the scarring.  When examined in June 2004 the veteran 
had normal strength and sensation, and equal and normal 
reflexes in all extremities.  In October 2004 his complaint 
of pain in the right lower extremity was attributed to 
degenerative joint disease of the right knee and pes planus 
with posterior tibial tendonitis of the right foot.  
Examination revealed range of motion of the right knee from -
5 to 130 degrees, muscle strength of 5/5, and intact 
sensation throughout.  His right foot was warm and well 
perfused, with brisk capillary refill; he had 10 degrees of 
dorsiflexion and 30 degrees of plantar flexion of the foot; 
and he was able to perform a heel and toe rise.  
Analysis
Skin Graft Donor Site Scar on the Right Leg

According to the original and revised rating criteria, a 
maximum 10 percent rating is applicable for a scar that is 
poorly nourished with repeated ulceration or unstable, or 
tender and painful on examination.  In addition, a maximum 
10 percent rating is applicable under the revised rating 
criteria if a superficial scar is 929 sq. cm. or greater.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2000) and 
(2005); Diagnostic Code 7802 (2005).  Consideration of those 
diagnostic codes cannot, therefore, result in a higher 
rating.

Diagnostic Code 7805, in both the original and revised Rating 
Schedule, indicates that a scar can also be evaluated based 
on limitation of function of the part affected.  The evidence 
shows that although the veteran may have significant 
limitation of function of the right lower extremity, that 
impairment is primarily due to disabilities of the right knee 
and foot that are unrelated to the service-connected scar.  
The examiner in March 2004 found that the pain in the right 
lower leg and the limited motion of the right knee were not 
related to the service-connected scar.  The Board finds, 
therefore, that consideration of the functional impairment in 
the right lower extremity does not result in a higher rating.

According to the revised Rating Schedule, a 20 percent rating 
is applicable under Diagnostic Code 7801 if the scar is deep 
(associated with underlying soft tissue damage) or causes 
limited motion, if the scar exceeds 77 sq. cm.  The evidence 
shows that the right calf scar is superficial, not deep, in 
that the examiner in March 2004 found no underlying soft 
tissue damage.  In addition, the total area of the scar does 
not exceed 77 sq. cm., in that the entire scar is no more 
than 42 sq. cm.  As shown above, the scar does not result in 
limited motion.  The Board finds, therefore, that the 
criteria for a higher rating based on the criteria under 
Diagnostic Code 7801 are not met.

The veteran's representative contends that separate 
compensable ratings are warranted for each scar resulting 
from the April 1949 skin graft procedure, including the scar 
on the left foot.  Although the RO denied entitlement to an 
increased rating for the left foot disability in the February 
2002 rating decision, the veteran did not include that issue 
in his notice of disagreement or substantive appeal.  As 
shown in the Introduction, the RO has not yet addressed the 
issue of entitlement to a compensable rating for the scar on 
the anterior thigh.  These issues are not, therefore, within 
the Board's jurisdiction.  

It is not clear from the representative's statement whether 
in referring to multiple scars on the right leg he meant the 
scar on the anterior right thigh, or the March 2004 
examiner's description of three scars forming the triangle 
from the full-thickness skin graft from below the right knee.  
According to 38 C.F.R. § 4.118, scars in widely separated 
areas will be separately rated.  Because the three scars 
forming the outline of the triangular-shaped scar are 
contiguous, and not widely separated, separate ratings for 
those scars are not warranted.

In summary, the evidence indicates that the criteria for a 
higher rating for the scar on the right calf are not met, and 
that neither version of the regulation is more beneficial to 
the veteran.  VAOPGCPREC 3-00.  The Board finds, therefore, 
that the preponderance of the evidence is against the claim 
of entitlement to a disability rating in excess of 10 percent 
for a skin graft donor site scar on the right leg.
Right Lower Extremity Neuritis

With inclusion of "neuritis" in the definition of the 
service-connected disability of the right leg in February 
2002, the RO entered a parallel citation to Diagnostic Code 
8620.  The evidence of record at that time did not specify 
which nerve may have been affected by the skin grafting.  
Diagnostic Code 8620 pertains to paralysis of the sciatic 
nerve.  See 38 C.F.R. § 4.124a (2005).  The examiner in March 
2004 determined that, due to the location of the symptoms, 
any nerve involvement in the right lower leg did not involve 
the sciatic nerve.  

The symptoms reported by the veteran, and based on which the 
diagnosis of neuritis was established, consist of pain, 
tingling, and numbness down the front of the leg to the 
dorsum of the foot.  The description of Diagnostic Code 8521 
for the external popliteal (common peroneal) nerve includes 
anesthesia on the dorsum of the foot.  In addition, that 
diagnostic code provides the maximum rating available for a 
nerve injury to the lower leg.  For these reasons the 
neuritis in the right lower leg will be evaluated under 
Diagnostic Code 8521.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992) (in selecting a diagnostic code, the Board 
must explain any inconsistencies with previously applied 
diagnostic codes).

Diagnostic Code 8521 provides a 40 percent rating for 
complete paralysis of the popliteal (common peroneal) nerve, 
which is described as foot drop and slight droop of the first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes is lost, 
abduction of the foot is lost, adduction is weakened; 
anesthesia covers the entire dorsum of the foot and toes.  
Severe incomplete paralysis is rated as 30 percent disabling, 
moderate incomplete paralysis is rated as 20 percent 
disabling, and mild incomplete paralysis is rated as 10 
percent disabling.  38 C.F.R. § 4.124a (2005).  

In accordance with 38 C.F.R. § 4.123, the maximum rating 
which may be assigned for neuritis not characterized by 
organic changes is for moderate incomplete paralysis.  In 
accordance with 38 C.F.R. § 4.124a, when the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  The evidence indicates that the 
neuritis in the right lower leg is wholly sensory.  Any 
weakness or limited motion in the foot has been attributed to 
nonservice-connected disabilities, and there is no evidence 
of organic changes in the lower leg or foot.  Given the 
10 percent rating that has already been assigned for the 
painful scar, the Board finds that the additional disability 
due to pain, numbness, and tingling caused by the neuritis is 
no more than mild.  For that reason the criteria for a 
10 percent rating for neuritis in the right lower leg, and 
not higher, are met.  See Shoemaker v. Derwinski, 3 Vet. App. 
248, 253 (1992) (when granting an increased rating, the Board 
must explain why a higher rating is not warranted).  


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for a skin graft donor site scar on the right leg 
is denied.

A 10 percent rating for right lower extremity neuritis is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


